IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38712/38713

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 349
                                                )
       Plaintiff-Respondent,                    )     Filed: February 3, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
TROY GLENN CARR,                                )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgments of conviction and concurrent unified sentences of fourteen years with
       three and one-half years determinate for forgery, and three-year determinate term
       for felony issuing a check without funds, affirmed; order denying I.C.R. 35
       motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       In separate cases, consolidated on appeal, Troy Glenn Carr was convicted of forgery,
Idaho Code § 18-3601, and felony issuing a check without funds, I.C. § 18-3106(a). In Docket
No. 38713, the district court sentenced Carr to a unified term of fourteen years, with a minimum
period of confinement of three and one-half years, for forgery. In Docket No. 38712, the district
court sentenced Carr to a three-year determinate term for felony issuing a check without funds
and ordered the sentences to run concurrently. Carr was also ordered to pay restitution in both
cases. Carr filed Idaho Criminal Rule 35 motions, which the district court denied. Carr appeals.


                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Carr’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Carr’s judgments of conviction and sentences, and the district court’s orders
denying Carr’s Rule 35 motions, are affirmed.




                                                     2